Citation Nr: 0709937	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-20 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
December 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Hartford Regional 
Office (RO) in Newington, Connecticut.  

In March 2007, the Board granted a motion filed by the 
veteran's representative to advance the veteran's appeal on 
the Board's docket.


REMAND

The veteran contends that service connection for PTSD is 
warranted because it is the result of in-service stressors 
that occurred while the veteran was serving in Vietnam.  The 
record reflects that veteran has identified a few stressors 
in several statements submitted to the RO.  Specifically, in 
a form received by the RO in August 2004 along with his claim 
for service connection, the veteran stated that he had two 
stressors, one which occurred in December 1966 and involved 
an incident where his company received small arms and machine 
gun fire while assigned to guard and rebuild a bridge on 
Route-1 near Cam-Lo, and another incident which occurred in 
September 1967 and involved the detonation of a bomb that 
killed 13 marines five miles north of Camp Evans.  The RO has 
stated that the veteran has not provided enough specificity 
in order to verify his alleged stressors.  In the Board's 
opinion, the veteran has provided sufficient details of these 
alleged stressors to warrant further development to verify 
them.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:  

1.  The AMC or RO should send the veteran 
a letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), to include notice that the 
veteran may submit "buddy" statements 
in order to help substantiate his alleged 
stressors, as well as the notice 
specified by the Court in 
Dingess/Hartman.  

2.  The AMC or RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the AMC or 
RO is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.   

3.  Thereafter, the RO or the AMC should 
contact the Marine Corps University 
Archives in order to verify the veteran's 
claimed stressors, namely that his company 
received small arms and machine gun fire 
while assigned to guard and rebuild a 
bridge on Route-1 near Cam-Lo in December 
1966, and the detonation of a bomb that 
killed 13 marines five miles north of Camp 
Evans in September 1967.

4.  The RO or the AMC should then 
undertake any other indicated development 
and readjudicate the issue on appeal 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



